Citation Nr: 9922309	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (1998) based on treatment of a 
service-connected disability requiring convalescence.  

2.  Entitlement to an effective date earlier than February 
25, 1998 for the grant of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a March 1998 rating action, the RO 
denied the veteran's claim for benefits under 38 C.F.R. 
§ 4.30.  The veteran submitted a notice of disagreement (NOD) 
in June 1998 and the RO issued a statement of the case (SOC) 
later that same month.  The veteran's substantive appeal 
regarding that issue was received in July 1998.  

In September 1998, the veteran testified at a personal 
hearing at the RO regarding his entitlement to benefits under 
38 C.F.R. § 4.30.  A transcript of that hearing is associated 
with the record.  

The veteran has also perfected an appeal as to a January 1999 
rating action whereby the RO granted a total rating based on 
individual unemployability due to service-connected 
disability and assigned an effective date of February 25, 
1998.  The veteran submitted a NOD as to the effective date 
in March 1999 and the RO issued a statement of the case (SOC) 
later that same month.  The veteran's substantive appeal 
regarding the effective date issue was received in April 
1999.  

(The issue of an earlier effective date for the grant of a 
total rating based on individual unemployability will the be 
the subject of the Remand portion of this document.)


FINDING OF FACT

In written communications received in April 1999 and June 
1999, prior to the promulgation of a decision in the appeal, 
the veteran withdrew the issue of entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 (1998) 
from appellate status.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
the issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (1998) based on treatment 
of a service-connected disability requiring convalescence.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board is initiated by filing a NOD.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(1998).  Then, after the agency of original jurisdiction has 
issued the claimant a SOC, the appeal is completed by filing 
a Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.200, 20.202.

In a statement received at the RO in April 1999, the veteran 
requested that his claim for benefits under 38 C.F.R. § 4.30 
be withdrawn.  In a statement received at the RO in June 
1999, the veteran again indicated his intent to withdraw his 
appeal regarding benefits under 38 C.F.R. § 4.30.  

A veteran may withdraw his notice of disagreement and/or his 
substantive appeal if he so wishes.  38 C.F.R. § 20.204.  The 
essential requirement under this regulatory provision is that 
the veteran indicate his desire to withdraw his appeal in 
writing.  

The Board finds that the veteran withdrew his appeal as to 
the issue of entitlement to benefits under 38 C.F.R. § 4.30 
in the April and June 1999 correspondence.  Having met the 
requirements of 38 C.F.R. § 20.104 to effectively withdraw 
the claim, that issue is no longer properly before the Board.  
A dismissal is appropriate in such a case.  38 U.S.C.A. 
§ 7105(d).

ORDER

The appeal as to entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 (1998) based on 
treatment of a service-connected disability requiring 
convalescence is dismissed.  


REMAND

In his statements requesting withdrawal of his claim, the 
veteran clearly indicated that the withdrawal pertained to 
the issue of benefits under 38 C.F.R. § 4.30 only.  In the 
April 1999 statement, he stated that he had been informed 
that the withdrawal of that claim would not affect any other 
claims currently pending.  Thus, the issue of entitlement to 
an effective date earlier than February 25, 1998 for the 
grant of a total rating based on individual unemployability 
is still on appeal.  

In a memorandum submitted with the VA Form 9 in April 1999, 
the veteran's representative indicated that the veteran was 
requesting a hearing at the RO.  A handwritten notation on 
the VA Form 9 referenced the March 1999 SOC.  In connection 
with his appeal of paragraph 30 benefits, the veteran 
requested a hearing before a traveling member of the Board.  
In a letter to the veteran dated in April 1999, the RO 
informed him that the travel board hearing he had requested 
was scheduled for May 25, 1999.  The Board hearing was not 
held as the claim was withdrawn.  However, a RO hearing by a 
hearing officer on the earlier effective date issue has 
apparently never been scheduled.  In addition, there is no 
indication 


that the hearing request was withdrawn.  Thus, to ensure full 
compliance with due process requirements, the Board finds 
that a remand is necessary.  

The case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO.

2.  Thereafter, the RO should again 
review the veteran's claim.  Any 
indicated development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

